DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of this application, Examiner is not restricting claim(s) 2-7, 9-12, and 14-20. Claims 2, 3, 9, 10, 14, 15, and 16 are directed to a generic specie independent of the claims 4, 11, and 17, which are directed to a second specie, further independent of the claims 5, 12, and 18, which are directed to a third specie. Claims 6 and 19 are directed to a generic specie independent of the claims 7 and 20, which are directed to a second specie. Further amendments to claim(s) 2-7, 9-12, and 14-20 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claims will be restricted in the subsequent office action under the statute 35 USC 121.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (US 2016/0117899 A1) and further in view of Fritzmann (US 6,437,577 B1).

Consider claim 1, Chevalier teaches, a method for selecting antennas in an RFID reader, (Chevalier teaches, “a transponder reader device comprising an antenna reader and at least one internal antenna in communication with the antenna reader, wherein the or each internal antenna is configured to detect only RFID-tagged articles in the container.” See  0020. Chevalier teaches, “detector device may comprise an external antenna in selectable communication with the antenna reader, wherein the external antenna is configured to detect RFID-tagged articles outside the container.” See ¶ 0021) comprising: 
selecting the at least one external antenna and internal antenna, (Chevalier teaches, “detector device may comprise an external antenna in selectable communication with the antenna reader, wherein the external antenna is configured to detect RFID-tagged articles outside the container.” See ¶ 0021); and 
performing a read operation based on the selected at least one external antenna and internal antenna, (Chevalier teaches, “the detector device comprises an external antenna in selectable communication with the antenna reader and wherein the external antenna is configured to detect RFID-tagged articles outside the container.” See ¶ 0027.  Chevalier teaches, “[t]he user depresses the scanner activation button 50 to activate the external antenna 34 of the transponder reader device 21. While the external antenna 34 is active the internal antennas 28a, 28b are inactive. When the external antenna 34 is active the electrical circuit 20 only searches for those RFID-tagged tools 16 that were identified as absent at the end of the verification cycle.” See ¶ 0053.)

With respect to, determining that at least one external antenna and internal antenna are connected to the RFID reader, Chevalier teaches, “the detector device comprises a transponder reader device comprising an antenna reader and at least one internal antenna in communication with the antenna reader and wherein the or each internal antenna is configured to detect only RFID-tagged articles in the container. Preferably, the detector device comprises an external antenna in selectable communication with the antenna reader and wherein the external antenna is configured to detect RFID-tagged articles outside the container.” See ¶ 0027. Therefore, it is Examiner’s position that a transponder reader device comprising an antenna reader and it can detect whether it is communicating via internal or external antenna. Nonetheless, in an analogous art, Fritzmann teaches, “a circuit to test the working of an antenna, especially an antenna for a radio telephone that has more than one antenna” See col. 1 lines 5-6. Fritzmann teaches, “the control circuit of radio telephone 30 automatically detects the types of antennas connected to antenna connections 12 and 22 and recognizes, that each antenna is correct connected. An incorrect assigning of antennas 14, 20 to the antenna connections 12 and 22 can be corrected internally by using the antenna selection switch 18.” See col. 6 lines 5-10.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Chevalier and “detects the types of antennas connected to antenna connections 12 and 22 and recognizes, that each antenna is correct connected” as anticipated by Fritzmann in an effort to provide end user accurate results. 

Consider claim 4, the method of claim 1 wherein determining that the at least one external antenna and internal antenna are connected to the RFID reader further comprises receiving a user input indicating a connection status of the at least one external antenna and internal antenna, Chevalier teaches, “[t]he user depresses the scanner activation button 50 to activate the external antenna 34 of the transponder reader device 21. While the external antenna 34 is active the internal antennas 28a, 28b are inactive. When the external antenna 34 is active the electrical circuit 20 only searches for those RFID-tagged tools 16 that were identified as absent at the end of the verification cycle.” See ¶ 0053.

Consider claim 5, the method of claim 1 wherein determining that the at least one external antenna and internal antenna are connected to the RFID reader further comprising determining an external antenna of the at least one external antenna and internal antenna is connected based on an auto-detection system configured access a port or a plurality of ports of the RFID reader, Fritzmann teaches, “the control circuit of radio telephone 30 automatically detects the types of antennas connected to antenna connections 12 and 22 and recognizes, that each antenna is correct connected. An incorrect assigning of antennas 14, 20 to the antenna connections 12 and 22 can be corrected internally by using the antenna selection switch 18.” See col. 6 lines 5-10.

Consider claim 6, the method of claim 1 wherein selecting the at least one external antenna and internal antenna further comprises alternating between an external antenna and an internal antenna, See ¶ 0053.

Consider claim 8, an apparatus comprising: 
a processor (“data processing device 22 has a central processing unit (CPU) 23” See ¶ 0038.); and 
a non-transitory memory (23) including computer program instructions configured to, when executed by the processor, (“ detector device may comprise a data processing device having a central processing unit and a memory for recording at least the reference list” See ¶ 0023. Examiner takes an Official notice that it is well known for the memory to contain instructions executed by the processor since the 1970s developed by Bell Labs, See Motorola 68HC11)1, 
cause the apparatus to at least: 
determine that at least one external antenna and internal antenna are connected to the apparatus, See rejection of claim 1; 
select the at least one external antenna and internal antenna, See rejection of claim 1; and 
perform a read operation based on the selected at least one external antenna and internal antenna, See rejection of claim 1.
Consider claim 11, the apparatus of claim 8 wherein the non-transitory memory including the computer program instructions configured to, when executed by the processor, cause the apparatus to at least determine that the at least one external antenna and internal antenna are connected to the apparatus is further configured to cause the apparatus to at least receive a user input indicating the connection status of the at least one external antenna and internal antenna, See rejection of claim 4.

Consider claim 12, the apparatus of claim 8 wherein the non-transitory memory including the computer program instructions configured to, when executed by the processor, cause the apparatus to at least determine that the at least one external antenna and internal antenna are connected to the apparatus is further configured to cause the apparatus to at least determine an external antenna of the at least one external antenna and internal antenna is connected based on an auto-detection system configured access a port or a plurality of ports of the apparatus, Fritzmann teaches, “the control circuit of radio telephone 30 automatically detects the types of antennas connected to antenna connections 12 and 22 and recognizes, that each antenna is correct connected. An incorrect assigning of antennas 14, 20 to the antenna connections 12 and 22 can be corrected internally by using the antenna selection switch 18.” See col. 6 lines 5-10.

Consider claim 13, an RFID reader comprising: 
one or more external antennas, See rejection of claim 1; 
one or more internal antennas, See rejection of claim 1, 
wherein the RFID reader is configured to detect whether one or more external antennas and the one or more internal antennas are connected to the RFID reader, See rejection of claim 1, and 
wherein the RFID reader uses the connected one or more external antennas or the connected one or more internal antennas for a reading operation to read one or more RFID tags, See rejection of claim 1.

Consider claim 17, the RFID reader of claim 13, wherein the RFID reader is configured to detect whether one or more external antennas are connected to the RFID reader based on a manual configuration setting, See rejection of claim 4.

Consider claim 18, the RFID reader of claim 13, wherein the RFID reader is configured to detect whether one or more external antennas are connected to the RFID reader based on an auto-detection system configured to analyze at least one port to determine if one or more external antennas are connected, Fritzmann teaches, “the control circuit of radio telephone 30 automatically detects the types of antennas connected to antenna connections 12 and 22 and recognizes, that each antenna is correct connected. An incorrect assigning of antennas 14, 20 to the antenna connections 12 and 22 can be corrected internally by using the antenna selection switch 18.” See col. 6 lines 5-10.

Consider claim 19, the RFID reader of claim 13, wherein the RFID reader is configured to select one or more of the connected external or internal antennas for use for the reading operation, See rejection of claim 6.

Claims 2-3, 7, 9-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (US 2016/0117899 A1), in view of Fritzmann (US 6,437,577 B1), and further in view of Manova-Elssibony (US 2016/0204643 A1); hereinafter, Manova.
Consider claim 2, the method of claim 1, wherein determining that the at least one external antenna and internal antenna are connected to the RFID reader further comprises determining that an external antenna of the at least one external antenna is connected in an instance in which a return loss of test signal transmitted from the RFID reader is above a threshold value, in an analogous art, Manova teaches, “wireless charging device comprising a transmitter coupled to at least one transmitting antenna and operable to cause the at least one transmitting antenna to emit electromagnetic radiation” See ¶ 0005. Manova teaches, “antenna may comprise an array of antennae, each of which may be selected for emitting electromagnetic radiation to modify the charging zone. Each antenna in the array may be coupled to a dedicated power amplifier in the transmitter. Alternatively, each antenna in the array may be switchably coupled to a single power amplifier.” See ¶ 0015-0016. Manova teaches, “controller 114 of the transmitter 113 (for example, the power and/or frequency of transmission) and/or selection of different or additional antennae in an array of antennae … the efficient transfer of energy can be allowed.” See ¶ 0117. Manova teaches, “FIG. 9 illustrates the mismatch condition within the transmitting unit 101, between the transmitting antenna 110 and the transmitting sub-unit 112. The transmitting unit return loss S11 1425 is graphically displayed in decibel units as the ratio between the reflected power that is reflected back from the transmitting antenna to the incident power that being delivered by the transmitting unit, due to impedance mismatch between the transmitting antenna 110 and the transmitting sub-unit 112 for the given frequency band.” See ¶ 0148. Manova teaches, “the comparison of S11 values against thresholds can be used to determine if a device to be charged is present in the charging zone and furthermore to detect (and allow adaptation to) the correct conditions for the charging process in terms of frequency and/or power of transmission from transmitting antenna 110… and/or selection of antennas in an antenna array.” See ¶ 0128.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Chevalier-Fritzmann and use the array of antenna and selectively select to the antenna based on “comparison of S11 values against thresholds” wherein S11 is the return loss, as anticipated by Manova ¶ 0128 in order to provide “the efficient transfer of [RF] energy can be allowed” See ¶ 0117.

Consider claim 3, the method of claim 2, wherein the return loss of test signal is determined based on a reflected power and an incident power of test signal, Manova teaches, Manova teaches, “Return loss (S11) 1425-1 measured in decibel units is the ratio between the reflected power that reflects back from the transmitting antenna to the incident power delivered by the transmitting unit due to unsuitable impedance matching between the transmitting antenna 110 and the transmitting sub-unit 112.” See ¶ 0157.

Consider claim 7, the method of claim 1 wherein selecting the at least one external antenna and internal antenna further comprises selecting the at least one external antenna and internal antenna based on the read operation, Manova teaches, “the comparison of S11 values against thresholds can be used to determine if a device to be charged is present in the charging zone and furthermore to detect (and allow adaptation to) the correct conditions for the charging process in terms of frequency and/or power of transmission from transmitting antenna 110… and/or selection of antennas in an antenna array.” See ¶ 0128.

Consider claim 9, the apparatus of claim 8 wherein the non-transitory memory including the computer program instructions configured to, when executed by the processor, cause the apparatus to at least determine that the at least one external antenna and internal antenna are connected to the apparatus is further configured to cause the apparatus to at least determine that an external antenna of the at least one external antenna is connected in an instance in which a return loss of test signal transmitted from the apparatus is above a threshold value, See rejection of claim 2. 

Consider claim 10, the method of claim 9, wherein the return loss of test signal is determined based on a reflected power and an incident power of test signal, See rejection of claim 3.

Consider claim 14, the RFID reader of claim 13, wherein the RFID reader is configured to detect whether the one or more external antennas and the one or more internal antennas are connected to the RFID reader based on comparison of a return loss of test signal transmitted from the RFID reader with a threshold value, See rejection of claim 2.

Consider claim 15, the RFID reader of claim 14, wherein the RFID reader is configured to determine that the one or more external antennas are connected in an instance in which the return loss of test signal transmitted from the RFID reader is above the threshold value, See rejection of claim 2.

Consider claim 16, the RFID reader of claim 14, wherein the return loss of test signal transmitted from the RFID reader is determined based on a reflected power and an incident power of test signal transmitted from the RFID reader, See rejection of claim 3.

Consider claim 20, the RFID reader of claim 13, wherein the RFID reader is configured to perform the reading operation using a combination of the one or more external antennas and the one or more internal antennas for the reading operation, See rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manova, used in the rejection of claim 2, teaches, “the controller 114 and the AIM unit 118 can be implemented on one computing device including a processor and programmable instructions. Alternatively the noted components may be implements on a number of connected computing devices each including a processor and programmable instructions.” See ¶ 0087.